Lord, J.
We are not without apprehension that there is some mistake in the statement of the facts in this bill of exceptions. If, however, that be so, the new trial will afford opportunity for correction.
The evidence tendered by the defendant should have been admitted. It tended to show, and if true proved, that, as to the conveyance to Joice, there was no incumbrance, in law or in fact, upon the land by reason of the conveyance to Tuttle. We need not determine whether the statute was made wholly for the benefit of subsequent grantees who take with notice of a former conveyance because of the record; or whether it was made for the protection of a previous grantee who had negligently or otherwise failed to record the conveyance to him; for whichever was the purpose, or if both purposes were in the contemplation of the Legislature, it is apparent that the evidence offered would tend to show that the rights of neither could be prejudiced by the conveyance: not those of Tuttle, for the conveyance was with his knowledge and consent, for his benefit, and he received the purchase money; not those of Joice, for neither in law nor in equity was the deed to Tuttle an incumbrance upon the estate conveyed to him. ' Exceptions sustained.